Case: 20-11143    Date Filed: 09/30/2020   Page: 1 of 4



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11143
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:19-cv-62447-DPG



JOSEPH FISCHER,

                                                          Plaintiff - Appellant,

                                  versus

FEDERAL NATIONAL MORTGAGE ASSOCIATION,
JP MORGAN CHASE, N.A.,

                                                       Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 30, 2020)

Before NEWSOM, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
                 Case: 20-11143         Date Filed: 09/30/2020        Page: 2 of 4



       Joseph Fischer, a small-business owner, obtained a mortgage loan from

Federal National Mortgage Association (Fannie Mae). 1 JP Morgan Chase serviced

the mortgage. Chase reported Fischer to credit bureaus for failing to provide

timely payments and eventually for defaulting on the loan. Fischer alleges that the

reports to credit bureaus were false and caused by Chase’s own errors and that the

false reports destroyed his business.

       Fischer brought various state-law claims against both Fannie Mae and Chase

in Florida state court. Fannie Mae and Chase removed the case to federal court

based on diversity jurisdiction and then moved to dismiss for failure to state a

claim. They argued that Fischer’s state law claims were all preempted by the

federal Fair Credit Reporting Act, which explicitly preempts state law claims

relating to the responsibilities of persons who report to consumer reporting

agencies. See 15 U.S.C. § 1681t(b)(1)(F). Fischer responded by arguing (1) that

another, narrower preemption provision—15 U.S.C. § 1681h(e)—created an

exception for claims based on willfully false reporting and (2) that his claims fell

within that exception.

       The district court granted Fannie Mae and Chase’s motion to dismiss. First,

it held that, as a matter of law, § 1681h(e) didn’t create an exception to



1
  Because we’re reviewing a district court’s dismissal for failure to state a claim, we recite as true
the plaintiff’s non-conclusory allegations. Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
                                                  2
              Case: 20-11143     Date Filed: 09/30/2020     Page: 3 of 4



§ 1681t(b)(1)(F)’s broad preemptive sweep. Second, it held that, even if §

1681h(e) did create an exception, Fischer’s claims wouldn’t have fallen within it.

Fischer didn’t seek further leave to amend his complaint.

      On appeal, Fischer doesn’t challenge the district court’s holding that

§ 1681h(e) didn’t create an exception in the first place. His sole argument on

appeal is that the district court should have sua sponte granted him leave to amend

his complaint to show that his claims fell within the exception.

      “To obtain reversal of a district court judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for

the judgment against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 680 (11th Cir. 2014); see also Carlson v. FedEx Ground Package Sys.,

Inc., 787 F.3d 1313, 1327 (11th Cir. 2015). If an appellant fails to challenge one

of the grounds on which the district court based its decision, he abandons any

challenge to that ground, and the district court’s judgment must be affirmed.

Carlson, 787 F.3d at 1327.

      Here, to reiterate, the district court based its dismissal on two independent

grounds. First, the district court decided the question whether § 1681h(e) creates

an exception at all or whether instead § 1681t(b)(1)(F)’s preemption is “total.”

The court held that it “agree[d]” with the “total-preemption approach.” See

Carruthers v. Am. Honda Fin. Corp., 717 F. Supp. 2d 1251, 1257–58 (N.D. Fla.

                                          3
               Case: 20-11143      Date Filed: 09/30/2020   Page: 4 of 4



2010) (elaborating on total-preemption approach). The parties agree that, if the

total-preemption approach is valid, Fischer fails to state a claim. Second, and

separately, the district court concluded that even if there were an exception,

Fischer wouldn’t fall within it.

      Fischer challenges only the district court’s second ground for dismissal—

that his claim wouldn’t fall within the exception. Even in his reply brief, after the

problem was brought to his attention, he confirmed that “the narrow issue in this

appeal is the court’s failure to allow an amendment to the [c]omplaint.” But as

long as § 1681h(e) doesn’t create an exception, as the district court first concluded,

it is irrelevant whether Fischer could amend his complaint with new allegations to

show his claims fell within that exception. In other words, by abandoning any

challenge to the first ground for dismissal—that there is no exception—Fischer has

failed to “convince us that every stated ground for the judgment against him is

incorrect.” Sapuppo, 739 F.3d at 680.

      Accordingly, we AFFIRM.




                                           4